In an action to recover damages for personal injuries, etc., the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Held, J.), dated June 19, 2007, as denied that branch of their motion which was for summary judgment dismissing the complaint insofar as asserted by the plaintiff Sajid Malik on the ground that he did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The defendants failed to make a prima facie showing that the plaintiff Sajid Malik did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject accident (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955 [1992]).
Since the defendants failed to satisfy their prima facie burden, it is unnecessary to consider whether the plaintiffs’ opposition papers were sufficient to raise a triable issue of fact (see Pomaquiza v Sibri, 46 AD3d 531 [2007]; Sayers v Hot, 23 AD3d 453 [2005]; Coscia v 938 Trading Corp., 283 AD2d 538 [2001]). Rivera, J.P., Ritter, Lifson and Carni, JJ., concur.